DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
3.         Claims 1-15 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 1-3, 6-7, 9-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno, US Pub 2015/0189119..

             As to claim 1[independent], Mizuno teaches a non-transitory machine readable medium [fig. 1, element 11b; 0022] storing instructions executable by a processor to [fig. 1, element 11; 0022]: 
              detect a storage device mechanically coupled to a print device at a connector interface of the printer, the storage device including a print job [fig. 1, elements 15, 20; 0037-0038, 0055  Mizuno teaches that the external storage device corresponding to USB memory 20, which store print data in it, is attached to the printer’s host 15 corresponding to the connector interface of the printer and detected by controller 11]; 
              associate the storage device with a user via a user interface of the printer [fig. 1, elements 15, 20 & fig. 7; 0055, 0093-0096  Mizuno teaches that the USB memory 20 of the user is attached to the printer’s host 15 corresponding to the connector interface by the user (see para., 0055), the display 12 of the printer 1 has displayed messages for the user of the USB memory 20, and requires from the user to provide selection and instruction related to the printing process so the printing can be executed (see paras., 0093-0096)];
              retrieve the print job from the mechanically coupled storage device to print with the print device [fig. 2, steps 101-102; 0037-0038  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c]; 
              determine whether the storage device has been mechanically decoupled from the connector interface of the printer the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). Then, the controller 11 displays the message for the user to remove the USB memory 20, when the controller 11 detected that the USB memory 20 hasn’t been removed from the printer’s host 15 corresponding to the connector interface, so the printing process can be executed]; and
               in response to determining that the storage device has not been mechanically decoupled, pause printing of the print job on the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user didn’t remove the USB memory 20 from the printer’s host 15 corresponding to the connector interface, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)].
               
             As to claim 2 [dependent from claim 1], Mizuno teaches wherein the instructions to associate the storage device with a user comprise instructions to wirelessly detect a portable electronic device associated with the user via the user interface [fig. 1, elements 15, 20; 0055, 0093-0095,   Mizuno teaches that the USB memory 20 of the user is attached to the printer’s host 15 corresponding to the connector interface by the user (see para., 0055), and further detects the wireless portable electronic device i.e. mobile terminal, associated with the user (see paras., 0093-0095)].

            As to claim 3 [dependent from claim 2], Mizuno teaches wherein the portable electronic device is a smartphone wirelessly coupled to the print device [0095  Takeuchi teaches that the external storage device corresponding to mobile device is wirelessly connected with the printer 1].

             As to claim 6 [dependent from claim 1], Mizuno teaches wherein the instructions to detect the storage device mechanically coupled to a print device [fig. 1, elements 15, 20; 0055  Mizuno teaches that the external storage device corresponding to USB memory 20 is attached to the printer’s host 15 and detected by controller 11] further compriseWO 2020/222900PCT/US2020/020315 instructions to display a security notification on the print device informing the user of a policy preventing printing of the print job while the storage device remains mechanically coupled to the print device [fig. 1, elements 15, 20; 0037-0041  Mizuno teaches that the external storage device corresponding to USB memory 20 is attached to the printer’s host 15 and detected by the controller 11. Then the controller 11 displays the message for the user to remove the USB memory 20 from the printer’s host 15 to execute printing process].
              
             As to claim 7 [dependent from claim 1], Mizuno teaches wherein the instructions to determine whether the storage device has been mechanically decoupled from the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 user has removed the USB memory 20 from the printer’s host 15, then the printing process has been executed] further comprise instructions to determine whether a configurable amount of time has elapsed since the print job was retrieved [fig. 1, elements 15, 20; 0037-0041  Mizuno teaches that the printer 1 retrieved print data stored in the USB memory 20 and prints the retrieved print data on physical sheet indicating that the considerable amount of time has elapsed from retrieving the print data from the USB memory 20 to print the retrieved print data on physical sheet].  

            As to claim 9 [dependent from claim 1], Mizuno teaches wherein the instructions to determine whether the storage device has been mechanically decoupled from the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, and the user has removed the USB memory 20 from the printer’s host 15, then the printing process has been executed] further comprise instructions to, in response to determining that the storage device has been mechanically decoupled, print the print job, from the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, and the user has removed the USB memory 20 from the printer’s host 15, then the printing process has been executed].

              As to claim 10 [independent], Mizuno teaches a method comprising:
              retrieving a print job from a storage device mechanically coupled to a printer at a connector interface of the printer, the storage device storing the print job [fig. 2, steps 101-102; 0037-0038, 0055  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c. Mizuno further teaches that the external storage device corresponding to USB memory 20, which store print data in it, is attached to the printer’s host 15 corresponding to the connector interface of the printer and detected by controller 11]; 
             associate the storage device with a user via a user interface of the printer [fig. 1, elements 15, 20 & fig. 7; 0055, 0093-0096  Mizuno teaches that the USB memory 20 of the user is attached to the printer’s host 15 corresponding to the connector interface by the user (see para., 0055), the display 12 of the printer 1 has displayed messages for the user of the USB memory 20, and requires from the user to provide selection and instruction related to the printing process so the printing can be executed (see para., 0093-0096)];
             determining whether a security policy prevents printing of the print job on the printer while the storage device remains mechanically coupled to the printer [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). Then, the controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user doesn’t remove the USB memory 20 from the printer’s host 15, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)]; and 
              in response to determining that the security policy prevents printing of the print job while the storage device remains mechanically coupled to the printer [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user doesn’t remove the USB memory 20 from the printer’s host 15, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)]: 
            pausing printing of the print job until the storage device becomes mechanically uncoupled from the printer [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user doesn’t remove the USB memory 20 from the printer’s host 15, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)]; 
           providing a reminder to decouple the storage device [fig. 1, elements 15, 20; 0037-0041  Mizuno teaches that the external storage device corresponding to USB memory 20 is attached to the printer’s host 15 and detected by the controller 11. Then the controller 11 displays the message for the user to remove the USB memory 20 from the printer’s host 15 to execute printing process].

              As to claim 11 [dependent from claim 10], Mizuno teaches wherein providing the reminder to decouple the storage device comprises sending a message to the user [fig. 1, elements 15, 20; 0037-0041  Mizuno teaches that the external storage device corresponding to USB memory 20 is attached to the printer’s host 15 corresponding to the connector interface and detected by the controller 11. Then the controller 11 displays the message for the user to remove the USB memory 20 from the printer’s host 15 to execute printing process].

              As to claim 14 [independent], Mizuno teaches a system, comprising: 
              a storage device engine to: 
             detect a storage device mechanically coupled to a print device, the storage device storing a print job [fig. 1, elements 15, 20; 0037-0038, 0055  Mizuno teaches that the external storage device corresponding to USB memory 20, which store print data in it, is attached to the printer’s host 15 and detected by controller 11],
              retrieve the print job from the mechanically coupled storage device to print with the print device [fig. 2, steps 101-102; 0037-0038  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c], and
              associate the storage device with a user via a user interface of the printer [fig. 1, elements 15, 20 & fig. 7; 0055, 0096  Mizuno teaches that the USB memory 20 of the user is attached to the printer’s host 15 corresponding to the connector interface by the user, the display 12 of the printer 1 has displayed messages for the user of the USB memory 20, and requires from the user to provide selection and instruction related to the printing process so the printing can be executed];              
              a security engine to: 
              determine whether the storage device has been mechanically decoupled from the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). Then, the controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed], and 
               in response to determining that the storage device has not been mechanically decoupled from the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user doesn’t remove the USB memory 20 from the printer’s host 15, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)]: 
             prevent the print job from being printed with the print device [fig. 2, steps 103-105; 0037-0038, 0039-0041  Mizuno teaches that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user doesn’t remove the USB memory 20 from the printer’s host 15, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105)], 
and
             provide a reminder to the user to decouple the storage device [fig. 1, elements 15, 20; 0037-0041  Mizuno teaches that the external storage device corresponding to USB memory 20 is attached to the printer’s host 15 and detected by the controller 11. Then the controller 11 displays the message for the user to remove the USB memory 20 from the printer’s host 15 to execute printing process].             

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 4-5, 8, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, US Pub 2015/0189119 in view of Kuo, US Patent 7741974 (cited in IDS).
              As to claim 4 [dependent from claim 2], Mizuno doesn’t teach wherein the instructions to pause printing of the print job further comprise instructions to send a notification to the portable electronic device associated with the user.
              Kuo teaches wherein the instructions to pause printing of the print job further comprise instructions to send a notification to the portable electronic device associated with the user [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected which is associated with the user and the user’s storage device 10. The notification has been sent to the mobile device 12 related to the storage device 10]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.
 
               As to claim 5 [dependent from claim 2], Kuo teaches wherein the instructions to pause printing of the print job further comprise instructions to emit an audible alarm from the print device [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm].         
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.       

               As to claim 8 [dependent from claim 1], Mizuno doesn’t teach wherein the instructions to determine whether the storage device has been mechanically decoupled from the print device further comprise instructions to determine whether the user has left the proximity of the print device.
               Kuo teaches wherein the instructions to determine whether the storage device has been mechanically decoupled from the print device [col. 6, lines 33-65  Kuo teaches that the USB memory is removable & attachable both] further comprise instructions to determine whether the user has left the proximity of the print device [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected and determination is made whether the user of the attached USB memory has left the proximity].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.              

               As to claim 12 [dependent from claim 11], Mizuno doesn’t teach wherein sending the message to the user comprises sending the message to be displayed on a mobile device associated with the user.
               Kuo teaches wherein sending the message to the user comprises sending the message to be displayed on a mobile device associated with the user [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected which is associated with the user and the user’s storage device 10. The notification has been sent to the mobile device 12 related to the storage device 10]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.

              As to claim 13 [dependent from claim 11], Mizuno doesn’t teach wherein providing the reminder to decouple the storage device comprises providing at least one of an audible.
              Kuo teaches wherein providing the reminder to decouple the storage device comprises providing at least one of an audible [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 has been left connected and need to decouple] and a visual alert by the printer. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device. 
 
             As to claim 15 [dependent from claim 14], Mizuno doesn’t teach wherein the reminder to the user comprises a message to be displayed on a mobile device associated with the user.
             Kuo teaches wherein the reminder to the user comprises a message to be displayed on a mobile device associated with the user [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 has been left connected and need to decouple].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Mizuno’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.

Response to Arguments
8.           Applicant's arguments with respect to claims 1-15  have been fully considered but they are not persuasive, because
              On pages 6-7 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Mizuno (US Pub 2015/0189119) and Kuo (US Patent 7741974) failed to disclose or suggest the claim limitations of claims 19 & 31-32 recited “detect a storage device mechanically coupled to a print device at a connector interface of the printer, the storage device including a print job; associate the storage device with a user via a user interface of the printer; determine whether the storage device has been mechanically decoupled from the connector interface of the print device” either alone nor in combination. Applicant further on pages 6-7, explained that all the applied prior arts listed above do not teach and provided reasons that why applied arts are not suggesting the above claim limitations, particularly the prior art Mizuno doesn’t  suggest storage device coupled at a connector interface of the printer and associate the storage device with a user via a user interface of the printer. Thus, the applied arts don't read on the above claim limitations.  
              In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first, the examiner is not bound to import specification definition or information on to the claimed invention. The examiner view or review the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. The claimed limitation recited “detect a storage device mechanically coupled to a print device at a connector interface of the printer”, interpreted by the Examiner that the portable memory is attached to the printer and obviously via some USB interface or connector and then detected by the printer. Prior art (US Pub 2015/0189119) reasonably suggesting in fig. 1, elements 15, 20 & paras.  0037-0038, 0055 that the external storage device corresponding to USB memory 20, which store print data in it, is attached to the printer’s host 15 corresponding to the connector interface of the printer and detected by controller 11 of the printer. The claimed limitations recited “associate the storage device with a user via a user interface of the printer”, interpreted by the Examiner that the user interface of the printer, corresponding to the display screen which provides information to the user, provide or display information related to the storage device for the user on the user interface or display screen. Prior art (US Pub 2015/0189119) reasonably suggesting in fig. 1, elements 15, 20 & fig. 7 & paras. 0055, 0093-0096 that the USB memory 20 of the user is attached to the printer’s host 15 corresponding to the connector interface by the user (see para., 0055), the display 12 of the printer 1 has displayed messages for the user of the USB memory 20, and requires from the user to provide selection and instruction related to the printing process so the printing can be executed (see paras., 0093-0096). The claimed limitations recited “determine whether the storage device has been mechanically decoupled from the connector interface of the print device”, interpreted by the Examiner that the printer determines whether the storage device has been removed from any type of the USB interface or connector. Prior art (US Pub 2015/0189119) reasonably suggesting in fig. 2, steps 103-105 & paras. 0037-0038, 0039-0041 that the controller 11 detects that the free space available in printer’s memory 11c, then the controller 11 reads the print data stored in the USB memory 20 and writes onto the memory 11c (see at least paras., 0037-0038). The controller 11 displays the message for the user to remove the USB memory 20, so the printing process can be executed, if the user didn’t remove the USB memory 20 from the printer’s host 15 corresponding to the connector interface, then the printing process cannot be executed and remain halt until the user remove the USB memory 20 from the printer’s host 15 (see at least paras., 0039-0041 & fig. 2, steps 103-105).
          Thereby, Examiner has not agreed with the applicant’s argument based on the examiner’s given reasonable broadest interpretation to the claim(s) and would maintained the prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARIS SABAH/Examiner, Art Unit 2674